Koch, J.,
The Practice Act of May 14, 1915, P. L. 483, as amended by the Act of May 23, 1923, P. L. 325, allows a motion to strike from the record a pleading which does not conform to the provisions of the act: “Provided, That such motion to strike from the record any such pleading shall be filed and a copy thereof served upon the' party filing such pleading, or his attorney, within fifteen days after a copy of such pleading shall have been served upon the opposite party or his attorney.”
An inspection of the record discloses that the plaintiff’s statement of claim was filed Aug. 7, 1925, and that service of the statement was accepted for the defendant by her attorney on Aug. 25, 1925, but that the motion to strike off the pleading was not filed until Sept. 21, 1925. The provision above quoted from the Act of 1923 required the defendant to file her motion within fifteen days after Aug. 25, 1925. As the proceeding here is entirely1 statutory, and, as the defendant has failed to conform to the statute regulating the subject before us, she cannot invoke the remedy she now seeks. Counsel made the motion at chambers on Sept. 7, 1925, but we may not disregard the provision of the statute that required the motion to be filed on or before Sept. 9th.
The motion is dismissed.
From 3VI. M. Burke, Shenandoah, Pa.